Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to communication filed 9/21/2020.  Claims 2-22 are pending for examination, the rejection cited as stated below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent 9356806, in view of Nicholas et al (US 2007/0043766).  As to claim 1, Claims 1-35 of the patent discloses the claimed invention substantially, including receiving a plurality of messages authored by posting users in a social messaging system having a plurality of users, wherein each of the received messages is a candidate for presentation to other users; displaying, to consumer users, messages provided by the social messaging system, in each respective consumer user's own stream of messages; receiving, from users, requests to subscribe to particular additional streams of messages in a manner similar to subscribing to posts from another user; and displaying, to 
4.	Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 10116611, in view of Nicholas et al (US 2007/0043766).  As to claim 1, Claims 1-30 of the patent discloses the claimed invention substantially, including receiving a plurality of messages authored by posting users in a social messaging system having a plurality of users, wherein each of the received messages is a candidate for presentation to other users; displaying, to consumer users, messages provided by the social messaging system, in each 
5.	Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10805252, in view of Nicholas et al (US 2007/0043766).  As to claim 1, Claims 1-20 of the patent discloses the claimed invention substantially, including receiving a plurality of messages authored by posting users in a social messaging system 
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-22 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiciman et al (US 2011/0113349) in view of Nicholas et al (US 2007/0043766).  
As to claim 2, Kiciman discloses a system comprising:
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving a plurality of messages authored by posting users in a social messaging system having a plurality of users, wherein each of the received messages is a candidate for presentation to other users [0006]);
displaying, to consumer users, messages provided by the social messaging system, in each respective consumer user's own stream of messages (figures 4-7);
receiving from users, in response to options presented to users, inputs specifying what characteristics of messages are important to the respective users (figure 10, “a hover over a highlighted keyword on the web page” by users indicates the users’ input specifying these keywords are importation to the respective users, wherein all words including the keywords on the web site are options presented to users), 
but does not expressly disclose creating additional streams of messages for presentation in addition to the users' own respective streams of messages; receiving, from users, requests to subscribe to particular additional streams of messages in a manner similar to subscribing to posts from another 
Nicholas discloses creating additional streams of messages for presentation in addition to the users' own respective streams of messages, receiving, from users, requests to subscribe to particular additional streams of messages in a manner similar to subscribing to posts from another user; and displaying, to consumer users, messages from the respective additional streams of messages subscribed to by the consumer users ([0143], “Another method of recommending feeds includes providing a semi-subscribe status to one or more feeds. A feed to which a user is semi-subscribed may be included in their feed subscription list. The feed may include a visual indicator that it is not currently subscribed to by the user. For example, the feeds 1904 are displayed differently than feeds 1906. The user may interact with the feed as normal, but be given the opportunity to subscribe to the feed or remove it from semi-subscribe status.”);
 At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the Kiciman with Nicholas.  The suggestion/motivation of the combination would have been to enable users to choose subscriptions (Nicholas, [0143]).
As to claim 9, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Kiciman-Nicholas discloses the system of claim 2, wherein the operations further comprise: sending a first message, to a first user subscribing to a first additional stream of messages from the first additional stream of messages, based on classification factors or user-provided
Criteria (Nicholas, [0138], display of subscribed messages is based on user settings).
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.

As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5, Kiciman-Nicholas discloses the system of claim 4, wherein:  the first message is sent to the first user based on a score generated for the first message, the score being generated based on the classification factors and the interaction factors (Kiciman, figure 9, wherein the extracted entities to be compared with the plurality of messages reflect classification factors, and wherein the web page being viewed by the individual indicates interaction factors).
As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.
As to claim 6, Kiciman-Nicholas discloses the system of claim 5, wherein:
the score is generated further based on inputs received from the first user specifying what characteristics of messages are important to the first user (figure 10, hover over a highlighted keyword indicating the importance).
As to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, Kiciman-Nicholas discloses the system of claim 2, wherein: the plurality of messages are classified based on respective topics of the messages (Kiciman, [0006]-[0007]).
As to claim 14, see similar rejection to claim 7.
As to claim 21, see similar rejection to claim 7.
As to claim 8, Kiciman-Nicholas discloses the system of claim 2, wherein:

As to claim 15, see similar rejection to claim 8.
As to claim 22, see similar rejection to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.